SEVENTH ADDENDUM TO LOAN AGREEMENT


THIS SEVENTH ADDENDUM TO LOAN AGREEMENT (this "Addendum"), dated as of February
11, 2010, is made by SOUTHPEAK INTERACTIVE, L.L.C., a Virginia limited liability
company ("SouthPeak-LLC"), SOUTHPEAK INTERACTIVE LIMITED, a United Kingdom
limited company ("SouthPeak-UK") and SOUTHPEAK INTERACTIVE CORPORATION, a
Delaware corporation ("SouthPeak-Corp"), jointly and severally (SouthPeak,
SouthPeak-UK and SouthPeak-Corp shall be referred to herein collectively or
individually, whether one or more in number, as "Borrower"), and SUNTRUST BANK
("Lender"), and provides as follows:


RECITALS:


A. Borrower and Lender are parties to that certain Loan Agreement dated December
16, 2005 pursuant to which Lender agreed to provide a Revolving Loan to Borrower
(as the same may have been amended from time to time, the "Loan Agreement").


B.           Lender has agreed to renew and extend the Revolving Loan on the
terms and conditions set forth herein.


C.           As a condition to renewing and extending the Revolving Loan, Lender
has required Borrower to modify the Loan Agreement as set forth herein, and
Borrower executes this Addendum to amend the Loan Agreement as set forth below.


NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated herein by reference, of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:


AGREEMENT:


1.           Defined Terms. This Addendum amends and supplements the Loan
Agreement in certain respects. All capitalized words and terms used in this
Addendum which are defined in the Loan Agreement shall have their defined
meanings unless otherwise defined herein, which meanings shall be equally
applicable to the singular and the plural forms of the words and terms defined.
 
2.           Amendments to Definitions. The Loan Agreement is hereby amended as
follows:
 
a.           The definition of "Revolving Loan" set forth in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:
 
"Revolving Loan" shall mean that certain extension of credit from Lender to
Borrower for general corporate and working capital purposes, in the maximum
principal amount of Eight Million and No/100 Dollars ($8,000,000.00), evidenced
by the Revolving Note, all as more particularly described in the Loan Documents.
 
 

--------------------------------------------------------------------------------


 
b.          The definition of "Revolving Note" set forth in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:


"Revolving Note" shall mean the promissory note, dated of even date herewith, as
amended or supplemented from time to time, in the original principal amount of
Eight Million and No/100 Dollars ($8,000,000.00), evidencing Borrower's
obligation to repay to Lender the Revolving Loan, together with interest
together with any renewals, modifications or extensions thereof, in whole or in
part.


c.           The definition of "Termination Date" set forth in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:


"Termination Date" shall mean, with respect to the Revolving Loan, the earliest
to occur of the following dates: (i) that date on which, pursuant to Section 7,
Lender terminates the Revolving Loan (or the Revolving Loan is deemed
automatically terminated) subsequent to the occurrence of an Event of Default;
or (ii) November 30, 2010, or such later date as to which Lender may agree in
writing from time to time hereafter."


d.           The definition of "Applicable Rate" set forth in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:


"Applicable Rate" shall mean the Prime Rate plus one and one-half percent (1.5%)
per annum."


e.           Section 1.1 of the Loan Agreement is hereby amended by adding
thereto the following new terms with the following meanings:


""Consolidated" means, when used with reference to financial statements or
financial statement items of Borrower and its Consolidated Subsidiaries, such
statements or items on a consolidated basis in accordance with applicable
principals of consolidation under GAAP.


"EBIT" means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for Borrower in accordance with GAAP:
(a) Net Income for such period plus  (b) the sum of the following to the extent
deducted in determining Net Income: (i) income and franchise taxes, if any and
(ii) Interest Expense, less (b) interest income.


"Interest Expense" means, with respect to Borrower for any period, the gross
interest expense (including, without limitation, interest expense attributable
to Capital Leases and all net payment obligations pursuant to Interest Rate
Contracts of Borrower), all determined for such period in accordance with GAAP.


"Interest Rate Contract" shall mean any interest rate swap agreement, interest
rate cap agreement, interest rate floor agreement, interest rate collar
 
 
2

--------------------------------------------------------------------------------


 
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of any Person and any confirming letter executed pursuant to such
agreement, all as the same may have been amended, restated, supplemented or
otherwise modified from time to time.


"Net Income" means, with respect to Borrower, for any period of determination,
the Consolidated net income of Borrower and its Consolidated Subsidiaries, as
determined in accordance with GAAP.


"Tangible Net Worth" means shareholders' equity reduced by goodwill and other
intangible assets including, without limitation, goodwill, franchises, licenses,
patents, trademarks, trade names, copyrights, service marks, and brand names.


"Total Liabilities" means all liabilities of Borrower, including Debt and other
deferred sums appearing on the liabilities side of a balance sheet, all in
accordance with generally accepted accounting principles applied on a consistent
basis."


3.           Restriction on Dividends. The Loan Agreement is hereby amended by
deleting Section 5.4 of the Loan Agreement in its entirety and replacing it with
the following:


"5.4 Dividends: Distributions. Declare or pay any dividends on, or make any
distribution with respect to, its equity interests."


4.           Cash Flow Coverage Covenant. The Loan Agreement is hereby amended
by adding the following as a new Section 4.19 of the Loan Agreement:


"4.19 Cash Flow Coverage Ratio. Tested quarterly and beginning with the calendar
quarter ending on December 31, 2009, maintain a Cash Flow Coverage Ratio as of
the testing date of at least 1.5 to 1, calculated as follows:
 
Calendar Quarter Ending
Period for Cash Flow Coverage Ratio Calculations
 
 
December 31, 2009
July 1, 2009 through December 31, 2009
March 31, 2010
July 1, 2009 through March 31, 2010
June 30, 2010
July 1, 2009 through June 30, 2010 September 30, 2010, and for each calendar
quarter thereafter
For each calendar quarter, the previous four calendar quarters then ending

 
The Cash Flow Coverage Ratio shall be defined as (A) EBIT divided by (B)
Interest Expense.


5.           Tangible Net Worth Covenant. The Loan Agreement is hereby amended
by adding the following as a new Section 4.20 of the Loan Agreement:
 
 
 
3

--------------------------------------------------------------------------------


 
"4.20 Tangible Net Worth. Tested quarterly and beginning with the calendar
quarter ending on December 31, 2009, maintain a Tangible Net Worth of greater
than ($5,423,000)."


6.           Additional Capital. The Loan Agreement is hereby amended by adding
the following as a new Section 4.21 of the Loan Agreement:


"4.21 Additional Capital. Not later than June 30, 2010, Borrower shall implement
a plan (the "Capital Plan") to raise additional capital for Borrower (the
"Additional Capital") that will result in the ratio of Borrower's Total
Liabilities to Tangible Net Worth being less than 7.0 to 1. Such Capital Plan
shall be satisfactory in all respects to Lender in Lender's sole discretion.
Borrower must complete the actual raising of the Additional Capital, and must
have achieved a ratio of Borrower's Total Liabilities to Tangible Net Worth of
less than 7.0 to 1, not later than November 30, 2010."


7.           Event of Default. The Loan Agreement is hereby amended by adding
the following as a new Section 7.17 of the Loan Agreement:


"7.17 Capitol Distributing Repayment. Capitol Distributing, LLC, a Virginia
limited liability company, shall fail to repay all Debt of Capitol Distributing,
LLC to Lender in full by June 30, 2010."


8.           Reimbursement. Pursuant to Section 9.6 of the Loan Agreement,
Borrower shall pay to Lender on demand all out-of-pocket costs and expenses that
Lender pays or actually incurs in connection with this Addendum.


9.          Ratification. Except as modified by this Addendum, the Loan
Agreement is hereby ratified and reaffirmed in its entirety.


[Remainder of page intentionally left blank. Signature pages follow.]
 
 
 
 
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Addendum to be duly executed as
of the date first written above.
 
 

 
LENDER:
           
SUNTRUST BANK
   
 
             
By:
     
Name:
     
Title:
                     
BORROWER:
           
SOUTHPEAK INTERACTIVE, L.L.C.,
a Virginia limited liability company
                   
By:
       
Terry M. Phillips, Manager
                   
SOUTHPEAK INTERACTIVE LIMITED,
a United Kingdom limited company
                   
By:
       
Terry M. Phillips, Director
                   
By:
       
Gregory R. Phillips, Director
                   
SOUTHPEAK INTERACTIVE CORPORATION
a Delaware corporation
                 
By:
       
Terry M. Phillips, Chairman
 

 
 
5

--------------------------------------------------------------------------------

